NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3258-16T2

VINCENZO TERSIGNI,

          Plaintiff-Appellant,

v.

MICHELE LAPINE-TERSIGNI,

     Defendant-Respondent.
________________________________

                    Submitted November 5, 2018 – Decided November 21, 2018

                    Before Judges Messano and Fasciale.

                    On appeal from Superior Court of New Jersey,
                    Chancery Division, Family Part, Essex County, Docket
                    No. FM-07-1330-10.

                    Vincenzo Tersigni, appellant pro se.

                    Tabitha Y. Clark, attorney for respondent.

PER CURIAM

          In this post-judgment matrimonial matter, plaintiff Vincenzo Tersigni

appeals from a November 30, 2016 order, and a March 3, 2017 order denying
reconsideration. The orders generally address the parties' ongoing disputes as

to custody/parenting time, child-care expenses, alimony, and child-support

obligations. Judge Nancy Sivilli, who was thoroughly familiar with the ongoing

litigation between the parties since their divorce – entered the orders and

rendered a written statement of reasons. We affirm.

      The parties married each other in 2003, had one child in 2007, and got

divorced in 2011. In 2014, the judge granted defendant's request to relocate with

the child to Pennsylvania. Plaintiff had appealed from an order permitting the

relocation. We deferred to the judge's findings, concluded she applied the

correct law, and affirmed the relocation. Tersigni v. Lapine-Tersigni, No. A-

0302-14 (App. Div. Nov. 25, 2015). Thereafter, defendant filed a motion to

relinquish jurisdiction over custody to Pennsylvania. Plaintiff then cross-moved

to modify custody and support obligations. These motions led to the issuance

of the orders under review.

      On appeal, plaintiff argues that the judge abused her discretion by

transferring jurisdiction over custody/parenting time to Pennsylvania; ordering

him to pay child-care costs; depriving him of discovery (which he says would

have extinguished his alimony obligation); not following the Property




                                                                         A-3258-16T2
                                       2
Settlement Agreement (PSA); and requiring only him to produce a Case

Information Statement (CIS).

      A familiar standard of review governs our review. We owe substantial

deference to the Family Part's findings of fact because of that court's special

expertise in family matters. Cesare v. Cesare, 154 N.J. 394, 413 (1998). Thus,

"[a] reviewing court should uphold the factual findings undergirding the trial

court's decision if they are supported by adequate, substantial and credible

evidence on the record." MacKinnon v. MacKinnon, 191 N.J. 240, 253-54

(2007) (alteration in original) (quoting N.J. Div. of Youth & Family Servs. v.

M.M., 189 N.J. 261, 279 (2007)). And, while we owe no special deference to

the judge's legal conclusions, Manalapan Realty v. Twp. Comm. of Manalapan,

140 N.J. 366, 378 (1995), we

            "should not disturb the factual findings and legal
            conclusions of the trial judge unless . . . convinced that
            they are so manifestly unsupported by or inconsistent
            with the competent, relevant and reasonably credible
            evidence as to offend the interests of justice" or when
            we determine the court has palpably abused its
            discretion.

            [Parish v. Parish, 412 N.J. Super. 39, 47 (App. Div.
            2010) (alteration in original) (quoting Cesare, 154 N.J.
            at 412).]




                                                                         A-3258-16T2
                                        3
      In ordering relinquishment of jurisdiction over custody and parenting time

to Pennsylvania, the judge correctly applied the Uniform Child Custody

Jurisdiction and Enforcement Act (UCCJEA), N.J.S.A. 2A:34-28 to -95. In

pertinent part, N.J.S.A. 2A:34-66 provides:

            a. Except as otherwise provided in section 16 . . . of this
            act, or section 1 of P.L.2013, c.7 (C.9:2-12.1)
            concerning a service member's absence due to a
            deployment or service-related treatment as set forth in
            that section, a court of this State that has made a child
            custody determination consistent with section 13 or 15
            . . . of this act has exclusive, continuing jurisdiction
            over the determination until:

            (1) a court of this State determines that neither the
            child, the child and one parent, nor the child and a
            person acting as a parent have a significant connection
            with this State and that substantial evidence is no longer
            available in this State concerning the child's care,
            protection, training, and personal relationships; . . . .

The judge found that New Jersey had exclusive jurisdiction at the time of the

divorce because the parties and the child lived in this State. But then she

analyzed the facts by applying the UCCJEA.

            Since the time of the divorce, circumstances have
            changed because [d]efendant and the child moved out
            of New Jersey in August 2014[,] and now live in
            Pennsylvania. The child has now been a resident of
            Pennsylvania for the last [two and one-half] years
            and[,] as such, Pennsylvania is the "home state" of the
            child. Moreover, evidence as to the child's care,
            education, [and] well-being is in Pennsylvania since the

                                                                          A-3258-16T2
                                        4
            child attends school in Pennsylvania and [the] child's
            doctors . . . are in Pennsylvania. Pennsylvania is,
            therefore, the appropriate venue for custody and
            parenting time issues. For all of those reasons, the court
            is declining jurisdiction on custody and parenting time
            issues in favor of the child's home state, Pennsylvania.

Adequate, substantial and credible evidence on the record support the judge's

findings of fact and conclusions of law.

      As to alimony, the orders under review are interlocutory because the judge

required additional information before she rendered a final order on the subject.

Paragraph three of the March 3, 2017 order states:

            Paragraph [twelve] of the November 30, 2016 [o]rder
            is hereby modified to provide that [d]efendant shall
            provide documented proof of her income up to the
            termination date of alimony – September 30, 2013.
            Defendant shall provide same to the court and
            [p]laintiff on or before March 17, 2017. Since alimony
            ended in 2013[,] the parties do not have to produce their
            tax returns for 2014 and 2015 for the purposes of
            addressing the issue of alimony.

Plaintiff did not file a motion for leave to appeal from this part of the order. We

therefore decline to address the alimony issue.

      Finally, on the subject of plaintiff's child-support obligations, in January

2016, the judge ordered plaintiff to produce his financial records for his

business, as well as an updated CIS, but he failed to do so. The judge concluded

that plaintiff had not demonstrated a substantial change in circumstances since

                                                                           A-3258-16T2
                                        5
2012. As the judge indicated in paragraph six of the March 3, 2017 order,

"[c]opies of a 2016 and 2017 [CIS] with no financial documents attached or

provided is not sufficient proof."

      We conclude that plaintiff's remaining arguments – to the extent that we

have not addressed them – lack sufficient merit to warrant discussion in a written

opinion.   R. 2:11-3(e)(1)(e).       We briefly add, as to plaintiff's child-care

obligations, that the judge required him to pay his seventy-percent share under

the terms of the Judgment of Divorce.

      Affirmed.




                                                                          A-3258-16T2
                                          6